DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1, 2, 4 and 5, and submission of new claim 16 in “Claims - 03/10/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 03/10/2022” is acknowledged. 
Prior to this office action, 1-16 were pending prosecution, wherein claims 7-15 were withdrawn, without traverse, from further consideration, claims 1-6 and 16 were presented for examination.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoinder of Non-Elected Withdrawn Claims: Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on “Requirement for Restriction/Election - 09/02/2021”, has been reconsidered in view of the allowability of claim 1 to the elected invention, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of “Requirement for Restriction/Election - 09/02/2021” for claims 7-15 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-16 pending for further prosecution.
Reasons for Allowances 
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  . The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1 the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 05/20/2021- Applicant Arguments/Remarks Made in an Amendment” along with the amended claims in “Claims - 03/10/2022”, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a hinged device with out-of-plane movement comprising, inter alia,” an axis of rotation contained in a plane parallel to a mean plane of the device, and  said at least one blade being arranged between the hinging element and the sensing element in a direction that is orthogonal to the mean plane of the device.” as recited in claim 1.
The most relevant prior art of references (WO 2014096655 A1, of record, to BOILLOT FRANÇOIS-XAVIER et al.) as cited in “Non-Final Rejection - 11/17/2021” substantially discloses, in Figures 7 and 10, the limitations with the exception of the limitations described in the preceding paragraph.
Claims {2-16} are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 9, 2022                                                                                                                                                                                                        




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (54; Fig 10; [0068] = (element 54; Figure No. 10; Paragraph No. [0068]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  BOILLOT FRANÇOIS-XAVIER et al. (WO 2014096655 A1; hereinafter Boillot)
Claim 1: Boillot teaches a hinged device with out-of-plane movement comprising at least a MEMS and/or NEMS device (Figs 10,7), said hinged device comprising (see the entire document that shares the common label; figs 1, 6-7,10. specifically, Fig 10, and as cited below):

    PNG
    media_image1.png
    455
    608
    media_image1.png
    Greyscale

 a first part (54/64; anchoring zone; fig 10/7), a second part (mobile mass 51), the second part being hinged so as to be able to rotate with respect to the first part about an axis of rotation (Y, 500) contained in a plane parallel to a mean plane of the device, 
at least one hinging element (580; Fig 6) connecting the first part (54) and the second part (51) and stressed flexurally (580: which is deformable in bending, and a pair of second deformable elements 57 which are deformable in torsion); 
at least one sensing element (strain gauges 3; Figs 6/7) extending between the first part and the second part  and being intended to be deformed during the movement of the second part relative to the first part (construed from: connected on one side to an anchoring zone, not shown, and on the opposite side, to a lateral face of the moving mass perpendicular to the y axis and located closest to the pivot axis), 
at least one blade (57; Fig 6) extending perpendicularly (at least thickness potion of 57) to the mean plane of the hinged device and parallel to the axis of rotation (Y), 
said at least one blade (57) connecting the first part (54) and the second part (51) and being intended to be stressed torsionally (construed from deformable elements 57 which are deformable in torsion) during the movement of the second part (51) relative to the first part (54), said at least one blade (57) being arranged (Fig 6) between the hinging element (580) and the sensing element (3) in a direction that is orthogonal to the mean plane (Y) of the device.
Claim 2: Boillot as applied to the hinged device according to claim 1, wherein the hinging element (580) has a very low angular stiffness compared to that produced by the sensing element (3) and has a very high compression stiffness compared to that of the sensing element (construed from Advantageous section).  
Claim 3: Boillot as applied to the hinged device according to claim 1, wherein the hinging element (580) has a dimension (Fig 6) in Preliminary Amendmenta direction perpendicular to the mean plane  of the device that is small compared to that in the direction of the axis of rotation (500, Y).  
Claim 4: Boillot as applied to the hinged device according to claim 1, wherein the second part (51) has a dimension (vertical portion Fig 10) in a direction orthogonal to the mean plane of the hinged device (580) that is very large compared to that of the hinging element (580) and of the sensing element (3).  
Claim 5: Boillot as applied to the hinged device according to claim 1, comprising two blades (construed from Fig 10, Left<> right) which are intended to be torsionally-stressed.  
Claim 6: Boillot as applied to the hinged device according to claim 1, wherein (construed from Fig 10, that is monolithically integrated) the hinging element (580) and/or the sensing element (3) is or are formed in one piece with the first part (57) and the second part (51).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Suzuki; Junji et al. (US 20100253925 A1) discloses Claim 1: Suzuki teaches a hinged device (6)) with out-of-plane movement comprising at least a MEMS and/or NEMS device (DMD), said hinged device comprising (see the entire document that shares the common label; figs 1-11B. specifically, Fig 4 [0068+], and as cited below): a first part (14; [0068]), a second part (4), the second part being hinged so as to be able to rotate with respect to the first part about an axis of rotation (Figs 6a-6b) contained in a plane parallel to a mean plane (principal plane [0021,0069]) of the device, at least one hinging element (2; [0008]) connecting the first part [14) and the second part (4) and stressed flexurally (construed from [0074] it’s mechanically connection to a portion of the deflectively deformable area of the plate-shaped member 2 via the connecting portion 11); at least one sensing element (comprising contact, electrode 3, predetermined angle; Fig 6A-6B; [0060-0061]) extending between the first part and the second part (4) and being intended to be deformed during the movement of the second part (4) relative to the first part (2), at least one blade (11; ;[0074]) extending perpendicularly (fig 6a) to the mean plane of the hinged device and parallel to the axis of rotation, said at least one blade (11) connecting the first part (14) and the second part (4) and being intended to be stressed torsionally ([0101]) during the movement of the second part (4) relative to the first part (14), said at least one blade (11) being arranged between the hinging element (2) and the sensing element (3) in a direction that is orthogonal to the mean plane of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 12, 2021